381 S.E.2d 792 (1989)
WHITTAKER GENERAL MEDICAL CORPORATION
v.
Connie DANIEL and Dr. T.C. Smith Company.
No. 6PA88.
Supreme Court of North Carolina.
July 26, 1989.
Hunton & Williams, Raleigh, for plaintiff.
Morris, Bell & Morris, Asheville, for defendants.

ORDER
Upon consideration of the petition filed by Defendant (Connie Daniel) in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of July 1989."